PER CURIAM.
Although the plaintiffs’ attempt to pierce a corporate veil was rejected by an unap-pealed order of involuntary dismissal at the conclusion of their case at the trial, we are unable to find an abuse of discretion in denying the defendant’s motion for attorneys’ fees under Section 57.105, Florida Statutes (1979). Guthartz v. Lewis, 408 So.2d 600 (Fla.3d DCA 1981); Executive Centers of America, Inc. v. Durability Seating & Interiors, Inc., 402 So.2d 24 (Fla. 3d DCA 1981); City of Deerfield Beach v. Oliver-Hoffman Corp. of Deerfield Beach, 396 So.2d 1187 (Fla. 4th DCA 1981); Freeman v. Valdez, 393 So.2d 1173 (Fla.3d DCA 1981); Allen v. Estate of Dutton, 384 So.2d 171 (Fla. 5th DCA 1980), review *1090denied, 392 So.2d 1373 (Fla.1980); see Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
Affirmed.